Citation Nr: 1415903	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability.

2. Entitlement to a rating in excess of 60 percent for a lower back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966 and from August 1990 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision issued by the Regional Office (RO) in Nashville, Tennessee. 

In November 2012, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals
VA medical records from June 2009 through November 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can render a decision, thus, a remand is required.  The Veteran claims entitlement to an increased rating for a lower back disorder and entitlement to a total disability rating based on individual unemployability.  Currently, he is service-connected for a back disorder, which is evaluated as 60 percent disabling, and bilateral hearing loss, which is evaluated as non-compensable. 

After submitting a claim in May 2009, the Veteran was provided with an examination to determine the current level of impairment in his lower back.  However, that examination took place in July 2009-since then, the Veteran has alleged that his lower back disorder has worsened.  Specifically, in a September 2012 VA medical record, he reported that his back had worsened; and in a November 2012 hearing, he reported that his doctors said his lower back disability would likely increase in severity in the future.  If the veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board further notes that a decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined, and the appeal cannot be resolved until there is a determination of the current severity of the Veteran's lower back disorder.  Remand of the TDIU claim is therefore required as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, there may be outstanding Social Security records that need to be obtained.  In April 2007, the Veteran indicated that Social Security benefits for his dependent daughter would terminate in May 2007.  Based on the statement alone, it is not clear whether these benefits were in any way a result of, or related to, the Veteran's lower back disorder or an inability to obtain employment.  Thus, any outstanding Social Security records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record. 

2. The AMC/RO should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records. The AMC/RO should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3. The Social Security Administration should be contacted, and all medical records associated with any claim for benefits from that agency should be obtained and associated with the claims file.  If the AMC/RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. After completion of the foregoing development, the AMC/RO should schedule the Veteran for a VA examination to assess the current severity of the service-connected lower back disorder. All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected lower back disorder, describe the impact of the disability on his occupational and social functioning, and specifically opine as to the severity of his lower back disorder.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5. If the Veteran fails to report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. The AMC/RO should review the examination reports to ensure that they contain all findings and opinions requested in this remand.

7. When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


